Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”), is made as of September 2, 2016 by
and between AmeriTeam Services, LLC, a Tennessee limited liability company, its
predecessors, successors, assigns, assignors, sister companies, and affiliated
companies, parents, and subsidiaries (the “Company”), and Michael D. Snow
(“Executive”). All capitalized terms not otherwise defined herein shall have the
meaning set forth in the Amended and Restated Employment Agreement by and
between Executive and TeamHealth, Inc. (a sister company of AmeriTeam Services,
LLC), dated as of August 26, 2014 (as so amended and restated, the “Employment
Agreement”).

WHEREAS, Executive is employed by the Company as President and Chief Executive
Officer of the Company and Team Health Holdings, Inc. (“Holdings”) pursuant to
the Employment Agreement;

WHEREAS, the Company and Executive wish to amicably end Executive’s employment
with the Company and treat such termination as a termination by the Company
without “Cause”, as defined in the Employment Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Company and Executive agree as follows:

1.        Termination. Executive and the Company agree that Executive’s
employment with the Company will terminate as of September 2, 2016 (the
“Termination Date”). Executive hereby resigns as President and Chief Executive
Officer of the Company and Holdings, and from all other positions as an officer
or director of the Company, Holdings, and their respective affiliates, as of the
Termination Date. For the avoidance of doubt, Executive’s termination will be
treated as a termination without “Cause” for the purposes of the Employment
Agreement and this Agreement constitutes written notice of such termination.

2.        Termination Payments. In accordance with the terms of the Employment
Agreement, and subject to Executive’s execution and non-revocation of this
Agreement and Executive’s continued compliance with Sections 7 and 8 of the
Employment Agreement, Executive will be entitled to receive the sum of the
following amounts, in each case, payable in bi-weekly installments over a period
of two (2) years, beginning on the first payroll date following the Effective
Date (as defined in Section 6(d) hereof):

 

 

•

 

$1,950,000, representing an amount equal to two (2) times Executive’s current
Base Salary;

 

 

•

 

$2,067,950, representing an amount equal to two (2) times the Executive’s
average annual Bonuses received for the two (2) most recently completed
Performance Periods; and

 

 

•

 

$30,332, representing an amount equal to the cost of twenty-four (24) months of
COBRA premiums for Company group medical benefits



--------------------------------------------------------------------------------

 

available to Executive and Executive’s family as in effect immediately prior to
the Termination Date.

In addition to the foregoing, Executive will remain entitled to receive a
pro-rata Bonus in respect of the 2016 Performance Period, based on actual
performance for such full Performance Period, prorated to reflect the number of
days that Executive was employed during such Performance Period, with such
pro-rata Bonus to be determined and paid in accordance with Section 6.5(a)(iv)
of the Employment Agreement.

3.        Restrictive Covenants. The provisions of Section 7 (Restricted
Activities) and Section 8 (Inventions and Intellectual Property) of the
Employment Agreement are hereby incorporated herein by reference.

4.        Miscellaneous Provisions. The provisions of Sections 11 through 25 of
the Employment Agreement (Assignment and Binding Effect; Entire Agreement and
Modification; Waiver; Governing Law and Venue and Limitations Period; Notices;
Severability; Headings; Confidentiality; Enforcement Costs; Survival; Name or
Ownership Change; Compliance with other Agreements; No Rule of Construction;
Indemnification; and Compliance with IRC 409A) are hereby incorporated herein by
reference.

5.        Release. In exchange for the consideration under this Agreement, the
mutual promises contained herein, and except as otherwise set forth in this
Agreement, Executive hereby generally and completely releases, acquits and
forever discharges the Company, its parent and subsidiaries, sister companies,
predecessors, successors, and their officers, directors, managers, partners,
agents, employees, attorneys, shareholders, successors, assigns, assignors and
affiliates (“Released Parties”) of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, both known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to and including the date hereof, including but not
limited to: all such claims and demands directly or indirectly arising out of or
in any way connected with Executive’s employment with the Company or the
termination of that employment; claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other ownership interests in the
Company, vacation pay, fringe benefits, expense reimbursements, severance pay,
or any other form of compensation; claims pursuant to any federal, state or
local law, statute, or cause of action; tort law; or contract law. The claims
and causes of action Executive is releasing and waiving in this Agreement
include, but are not limited to, any and all claims and causes of action that
the Released Parties:

(a)        violated any personnel policies, handbooks, contracts of employment,
or covenants of good faith and fair dealing;

(b)        discriminated against Executive on the basis of age, race, color, sex
(including sexual harassment), national origin, ancestry, disability, religion,
sexual orientation, marital status, parental status, source of income,
entitlement to benefits, any



--------------------------------------------------------------------------------

union activities or other protected category in violation of any local, state or
federal law, constitution, ordinance, or regulation, including but not limited
to: the Age Discrimination in Employment Act, as amended (“ADEA”); the Older
Workers Benefit Protection Act; Title VII of the Civil Rights Act of 1964, as
amended; 42 U.S.C. § 1981, as amended; the Equal Pay Act; the Americans With
Disabilities Act; the Family and Medical Leave Act; the Genetic Information
Nondiscrimination Act; the Employee Retirement Income Security Act; Section 510;
and the National Labor Relations Act; or

(c)        violated any statute, public policy or common law (including but not
limited to claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to Executive or any member
of Executive’s family and/or promissory estoppel).

6.          Acknowledgements.

(a)        Executive affirms that he has not filed or caused to be filed any
claim, complaint or action against the Company in any forum or form and that he
presently is not a party to any claim, complaint or action against the Company
in any forum or form.

(b)        Executive affirms that he has no known workplace injuries or
occupational diseases and that he has been granted or has not been denied any
leave to which he was entitled under the Family and Medical Leave Act or any
other law.

(c)        Executive and the Company acknowledge that this Agreement does not
limit any party’s right, where applicable, to participate in any investigative
proceeding of any federal, state or local government agency as required by law.
To the extent permitted by law, Executive agrees that if such an administrative
charge or any claim of any kind in any forum is made, Executive shall not be
entitled to recover any individual monetary relief or other individual remedies.
Nothing contained in this Agreement shall restrict (i) Executive’s ability to
communicate, cooperate or file a complaint with any U.S. federal, state or local
governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise make disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law, or
(ii) Executive’s right to receive an award from a Governmental Entity for
information provided under any whistleblower program.

(d)        Executive acknowledges that he is knowingly and voluntarily waiving
and releasing any rights he may have under the ADEA, as amended. Executive
further acknowledges that he has been advised by this writing that:
(i) Executive’s waiver and release does not apply to any rights or claims
arising out of or in any way related to agreements, events, acts or conduct that
may arise after the execution date of this Agreement; (ii) Executive has been
advised hereby that he has the right to consult with an attorney prior to
executing this Agreement; (iii) Executive has twenty-one (21) days to



--------------------------------------------------------------------------------

consider this Agreement (although he may choose to voluntarily execute this
Agreement earlier); (iv) Executive has seven (7) days following his execution of
this Agreement to revoke the Agreement (such period, the “Revocation Period”);
and (v) this Agreement shall not be effective until the date upon which the
Revocation Period has expired unexercised, which shall be the eighth (8th) day
after this Agreement is signed by Executive (the “Effective Date”).

(e)        Executive acknowledges and agrees that any and all equity awards held
by Executive that are outstanding under the Team Health Holdings, Inc. Amended
and Restated 2009 Stock Incentive Plan (the “Plan”) will be governed pursuant to
the terms of the relevant award agreements under which such equity awards were
granted. For the avoidance of doubt, Executive’s termination will be treated as
a termination without “Cause” for the purposes of the Plan and such award
agreements, as applicable.

7.        Non-Disparagement. Executive agrees that he will not, directly or
indirectly, communicate with any person or entity, including, without
limitation, any member of the press or other media, about any aspect of the
business, prospects, operations, or financial condition of the Company or the
Released Parties, nor publish or make any statements critical of the Company or
the Released Parties, in each case, which may in any way, directly or
indirectly, adversely affect or otherwise interfere with or malign the business
or reputation of the Company or the Released Parties.

8.        Reasonable Assistance. Executive agrees to cooperate with the Company
in assisting with the transition of business matters of the Company, including
ongoing or completed transactions, which he was involved in or had obtained
knowledge of as an employee or director. Executive further agrees to cooperate
with any internal investigations or investigations by any law enforcement or
governmental entity and in any litigation arising from or related to Executive’s
former employment with the Company. Such cooperation shall include attending
meetings as reasonably needed with Company or government officials, and if
involved in litigation or other proceedings, trial and deposition or other
appearances, and providing truthful testimony.

9.        Counterparts. This Agreement may be executed in one or more
counterparts, which shall, collectively and separately, constitute one
agreement.

[Remainder of this page left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the date first above written.

 

AMERITEAM SERVICES, LLC

   

MICHAEL D. SNOW

/s/ Steven E. Clifton

   

/s/ Michael D. Snow

Signature

   

Signature

Name: Steven E. Clifton

Title: EVP, General Counsel & Corporate

Secretary